PER CURIAM.
The general term construed the contract without reference to any other evidence than its own contents, and this was proper, for the writing was free from ambiguity. The plaintiff was to have for trying cases before commissioners $40 per case, and defendant guarantied him two cases per week. If the plaintiff were not able to dispose of two trials per week, he could not claim a weekly payment for two cases, for he was not guarantied the fee independently of the trial. It appears that, although he had 50 cases, he was only able to finish 17 in the period of 10 weeks covered by the action, for which he had been paid. He has no claim for cases not tried. Motion denied, without costs.